        Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY TAYLOR, on behalf of himself and
others similarly situated,
                                                             MEMORANDUM OPINION
                          Plaintiff,                         AND ORDER

                    -against-                                19-CV-01155 (PMH)
R.J.T. MOTORIST SERVICE, INC., et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff Anthony Taylor (“Plaintiff”), on behalf of himself and others similarly situated,

brings this action against his former employers, Defendant R.J.T. Motorist Service, Inc. (“R.J.T.”)

and its owner Raymond Tartaglione (“Tartaglione” and collectively “Defendants”), for: (1) failure

to pay minimum wages, failure to pay overtime wages, and retaliation in violation of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; (2) failure to pay minimum wages, failure to

pay overtime wages, failure to pay “spread-of-hours” pay, failure to provide wage notices, failure

to provide accurate wage statements, and retaliation under the New York Labor Law and

associated New York State Department of Labor regulations (collectively, the “NYLL Claims”);

and (3) conversion for taking Plaintiff’s pickup truck. (Doc. 1, “Compl.” ¶¶ 55-104).

       On September 13, 2019, Plaintiff moved to conditionally certify a collective action under

the FLSA with respect to those claims alleging failure to pay minimum and overtime wages

(“Collective Claims”). (Doc. 27, “Not. of Mot.”). On April 16, 2020, this matter was reassigned to

me. For the reasons set forth below, Plaintiff’s motion to conditionally certify a collective action

under the FLSA is GRANTED.
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 2 of 14




                                            BACKGROUND

        The allegations herein are taken from Plaintiff’s Complaint and Affidavit in Support of

Motion, and are considered true herein for purposes of Plaintiff’s extant motion and no other

purpose. R.J.T. is a company that “provides the White Plains area and its surrounding communities

[with] Automotive Servicing, Auto body Repairs, Towing and Road Services.” (Compl. ¶ 10

(internal quotation marks omitted); Doc. 37-1, Ex. K, Aff. of Anthony Taylor (“Taylor Aff.”) ¶ 3

(same)). Plaintiff worked as a tow-truck driver for R.J.T. from January 2018 until May 2018.

(Compl. ¶¶ 28, 34; Taylor Aff. ¶¶ 3, 10). Plaintiff “worked twelve (12) hour shifts every day

between Mondays and Fridays” throughout his five-month tenure with the company. (Compl. ¶

28; Taylor Aff. ¶ 3). Plaintiff’s weekly compensation for working sixty-hour weeks consisted of

$100.00 in cash and $550.00 by check, for a total of $650.00. (Compl. ¶ 28; Taylor Aff. ¶ 3).

        Plaintiff’s weekly schedule, duties, and pay were “essentially identical” to R.J.T.’s other

tow-truck drivers. (Taylor Aff. ¶ 5). This allegation is based on the fact that “[a]fter virtually every

paycheck” Plaintiff spoke “with most of RJT’s other tow-truck drivers” about how tow-truck

drivers were not paid overtime. (Id.). Plaintiff states specifically that he had these conversations

with Ramon Ramirez, Joe Williams, and an individual known as “Becks” or “Mr. Becks,” in

addition to others. (Id.). Plaintiff recounts that he “checked with other co-workers after receiving

the overwhelming majority, if not all, of [his] checks.” (Id. ¶ 6). Neither Plaintiff nor any of the

other drivers identified received overtime compensation. (Id.). Plaintiff maintains further that, on

at least four occasions, R.J.T. made unlawful deductions from his weekly compensation when

customers failed to pay for services rendered. (Id. ¶ 8). Plaintiff discussed each of these deductions

with other tow-truck drivers—including Ramirez, Williams, and Becks—at the time they occurred,

and “all advised that they had also had unlawful deductions taken from their paychecks when

customers failed to pay their bill . . . .” (Id. ¶ 9).


                                                         2
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 3 of 14




                                             ANALYSIS

        The stated objective of the FLSA is to “eliminate,” for those industries within its purview,

“labor conditions detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers . . . .” 29 U.S.C. §§ 202(a)-(b). To this end,

the FLSA mandates, inter alia, that covered employers pay a specific minimum wage and a

specific rate for overtime compensation. 29 U.S.C. §§ 206, 207. Should an employer fail to comply

with these obligations, the statute permits the impacted employee to bring an action “against any

employer . . . in any Federal or State court of competent jurisdiction . . . for and in behalf of himself

. . . and other employees similarly situated.” 29 U.S.C. § 216(b). Claims under the FLSA are

subject to a two-year statute of limitations unless they were “willful,” in which case the statute

recognizes a three-year period. 29 U.S.C. § 255(a). An individual “commences” an action either

“(a) on the date the complaint is filed, if he is specifically named as a party in the complaint and

his written consent to become a party plaintiff is filed . . . or (b) . . . on the subsequent date on

which such written consent is filed . . . .” 29 U.S.C. § 256.

        The Second Circuit explained recently that 29 U.S.C. § 216(b), the provision which allows

a plaintiff to bring an action on behalf of himself and others, “establishes a right . . . to bring an

action by or on behalf of any employee, and a right of any employee to become [a] party plaintiff

to such an action, so long as certain preconditions are met.” Scott v. Chipotle Mex. Grill, Inc., 954

F.3d 502, 515 (2d Cir. 2020) (alterations in original, internal quotation marks omitted). “Although

they are not required to do so by the FLSA, district courts have discretion, in appropriate cases, to

implement [§ 216(b)] . . . by facilitating notice to potential plaintiffs of the pendency of the action

and of their opportunity to opt-in as represented plaintiffs.” Myers v. Hertz Corp., 624 F.3d 537,

554 (2d Cir. 2010) (alterations in original, internal quotation marks omitted). Courts in the Second




                                                   3
           Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 4 of 14




Circuit follow a two-step analysis when determining whether to certify 1 a collective action under

29 U.S.C. § 216(b):

                 At step one, the district court permits notice to be sent to potential
                 opt-in plaintiffs if the named plaintiffs make a modest factual
                 showing that they and others were victims of a common policy or
                 plan that violated the law. At step two, with the benefit of additional
                 factual development, the district court determines whether the
                 collective action may go forward by determining whether the opt-in
                 plaintiffs are in fact similarly situated to the named plaintiffs.

Scott, 954 F.3d at 515 (quoting Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 540 (2d Cir.

2015)).

          The first stage of the analysis outlined above, commonly referred to as “conditional

certification” and at issue here, asks that the Court “determine whether similarly situated plaintiffs

do in fact exist.” Myers, 624 F.3d at 555 (citation omitted). As such, without resolving factual

disputes or assessing the merits of the case, the Court’s task “is to ascertain whether the plaintiff

has made the modest factual showing that []he and the potential opt-in plaintiffs were victims of a

common policy or plan that violated the law.” Aguilo v. Vails Gate Cleaners Inc., No. 18-CV-

8850, 2020 WL 3545558, at *3 (S.D.N.Y. June 30, 2020) (internal quotation marks omitted).

Plaintiff may meet this “modest factual showing” with reference to his “own pleadings, affidavits,

and declarations, including any hearsay statements contained therein” and the Court is required to

“draw all inferences in [his] favor” without resolving credibility or factual disputes. Chen v. Kicho

Corp., No. 18-CV-7413, 2020 WL 1900582, at *6 (S.D.N.Y. Apr. 17, 2020) (internal quotation

marks omitted). While this “fairly lenient standard” means that “courts typically grant[]


1
  Orders allowing notice to potential opt-in plaintiffs “are often referred to as orders ‘certifying’ a collective
action.” Shi v. TL & GC Inc., No. 19-CV-08502, 2020 WL 4586359, at *2 (S.D.N.Y. Aug. 10, 2020). That
is a misnomer. “Rather than creating a class of plaintiffs for a collective action, it serves as a ‘case
management tool’ to facilitate notice to potential class members.” Id. (quoting Myers, 624 F.3d at 555 n.10).
To this point, “[t]he Supreme Court has characterized § 216(b) as a joinder process.” Scott, 954 F.3d at 515
(internal quotation marks omitted).


                                                        4
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 5 of 14




conditional certification,” Viriri v. White Plains Hosp. Med. Ctr., 320 F.R.D. 344, 348 (S.D.N.Y.

2017) (alterations in original, internal quotation marks omitted), the outcome is not preordained.

“[T]he plaintiff must offer substantial allegations demonstrating a factual nexus between [himself]

and the potential opt-in plaintiffs.” Aguilo, 2020 WL 3545558, at *3 (internal quotation marks

omitted). Plaintiff has made the “modest factual showing” required at this stage.

    A. Collective Certification Allegations

        Plaintiff identified his position, weekly schedule, and pay (Taylor Aff. ¶ 3), and asserted

that these particulars were “essentially identical to . . . all of the other individuals defendants hired

as tow-truck drivers” (Id. ¶ 5). This conclusion stems from the fact that Plaintiff “discussed the

details of our work and pay with most of RJT’s other tow-truck drivers, including, but not limited

to” Ramirez, Williams, and Beck. (Id.). Those conversations took place “[a]fter virtually every

paycheck” (id.) and confirmed that neither Plaintiff nor any other tow-truck driver—including

Ramirez, Williams, or Beck—received overtime (id. ¶ 6), and that all experienced unlawful

deductions (id. ¶¶ 8-9). Drawing all inferences in Plaintiff’s favor, with respect to Defendants’

practice of failing to pay federally-mandated minimum wage and overtime rates (Compl. ¶¶ 57,

62), Plaintiff has made the modest showing required to suggest that “potential opt-in plaintiffs

were victims of a common policy or plan that violated the law.” Aguilo, 2020 WL 3545558, at *3

(internal quotation marks omitted). Plaintiff has presented a factual nexus between himself and

potential opt-in plaintiffs as each is a tow-truck driver at R.J.T.

        Defendants insist that Plaintiff failed to meet his burden because Plaintiff offers only his

own affidavit containing “conclusory” allegations that do not support the existence of similarly

situated individuals. (Doc. 33, “Def. Opp’n.” at 5-13). However, it is the quality, not the quantity,

of evidence that must be considered; a single affidavit will suffice “so long as it is sufficiently




                                                   5
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 6 of 14




detailed about the plaintiff’s observations, conversations and experiences involving similarly

situated employees.” Kicho Corp., 2020 WL 1900582, at *6 (internal quotation marks omitted)

(collecting cases); see also Chui v. Am. Yuexianggui of LI LLC, No. 18-CV-5091, 2020 WL

3618892, at *6 (E.D.N.Y. July 2, 2020) (collecting cases). Plaintiff’s sworn statement identifies,

based upon almost weekly conversations over five months, no less than three other individuals

whose “hours, work, and pay” were “essentially identical” to his own and similarly subject to

Defendants’ failure to pay minimum and overtime wages as well as improper deductions thereof.

(Taylor Aff. ¶¶ 3, 5-6, 8-9). Conditional certification is appropriate based on representations of

such conversations. See Viriri, 320 F.R.D. at 349-50. “While the Court agrees that Plaintiff could

have supplemented his” affidavit with more information, “the failure to provide that detail is not

sufficient to defeat conditional certification here.” Id. at 350. Although discovery may reveal “that

Plaintiff’s experience was unique” and that Defendants have a basis to move for “decertification,”

for the analysis required at this juncture, the showing is sufficient. Id.

    B. The Temporal Scope of the Authorized Collective

        Plaintiff argues that the collective’s temporal scope should stretch back six years from the

date the Complaint was filed. 2 (Doc. 28, “Pl. Br.” at 12-13; Doc. 36, “Reply Br.” at 8-9). Plaintiff

insists that since the FLSA claims are “intertwined” with the NYLL Claims (Reply Br. at 8), this

method would “harmonize[]” with standard practice in the Second Circuit (Pl. Br. at 12).

Defendants counter that because the pending motion concerns itself only with willful violations of

the FLSA, and each individual’s statute of limitations runs until he or she consents in writing to

join the collective action, the correct scope looks back three years from the date on which notice


2
  Plaintiff argues incorrectly that applying this six-year period would “include[] any Covered Employees
from July 31, 2011 to present.” (Pl. Br. at 13). The Complaint was filed on February 6, 2019, thus Plaintiff’s
calculations would stretch back to 2013, not 2011.


                                                      6
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 7 of 14




is sent to potential opt-in plaintiffs. (Def. Opp’n. at 16-19). For the following reasons, the Court

concludes that Defendants’ position is correct.

       Turning first to the length of time, an aggrieved individual has, at most, three years within

which to commence an action for FLSA violations, 29 U.S.C. § 255(a), and the pending motion

seeks only relief connected to pursuing a collective action under the FLSA. (See Not. of Mot.). In

contrast, Plaintiff’s argument for a six-year period does not rely on the FLSA; rather, Plaintiff

maintains because “the New York State and Federal causes of action are intertwined, claimants

should be made aware of the possible New York State claims” governed by the longer statute of

limitations. (Reply Br. at 9). Plaintiff insists also that the six-year period would best serve “the

interest of judicial economy.” (Id.). The Court rejects both points.

       First, “[a]s the motion before the Court is only for collective certification of an FLSA opt-

in collective and not class certification under Fed. R. Civ. P. 23 for claims under the NYLL, the

Court is of the view that” the six-year period is inappropriate. Pequero v. Montafon, LLC, No. 18-

CV-12187, 2020 WL 4016756, at *12 (S.D.N.Y. July 15, 2020). “After all, the NYLL does not

provide for a collective action as distinct from a class action, which is a different procedure with

different requirements.” Islam v. LX Ave. Bagels, Inc., No. 18-CV-4895, 2019 WL 5198667, at *8

(S.D.N.Y. Sept. 30, 2019). Second, even if this Court were inclined to entertain the six-year period

on the basis of judicial economy as others have done, Plaintiff offers no basis to believe it would

serve judicial economy. The practical impact of Plaintiff’s approach would permit a lookback

period twice as long as that permitted by the FLSA and force the Court to untangle the viability of

individuals’ right to pursue the Collective Claims on the other end. In this case, the Court believes

“it would be confusing to employees who are ineligible for the FLSA opt-in class to receive the




                                                  7
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 8 of 14




opt-in notice, which does not relate to any state law claims.” Aguilo, 2020 WL 3545558, at *3

(internal quotation marks omitted). Consequently, the lookback period is three years.

       As for the date from which the three-year lookback period shall begin, “[n]otice would

normally be provided to those employed within three years of the date of the notice.” Kicho Corp.,

2020 WL 1900582, at *12 (internal quotation marks omitted); see also In re Penthouse Exec. Club

Comp. Litig., No. 10-CV-1145, 2010 WL 4340255, at *5 n.4 (S.D.N.Y. Oct. 27, 2010) (explaining

that a lookback period calculated from date of notice “conform[s] as closely to 29 U.S.C. § 256 as

possible”). While some courts deviate from this standard “because equitable tolling issues often

arise for prospective plaintiffs,” Kicho Corp., 2020 WL 1900582, at *12 (internal quotation marks

omitted), Plaintiff makes no such argument here. In fact, Plaintiff’s argument for a six-year (or in

the alternative three-year) lookback period from the date he filed the Complaint does not explain

why the Court should deviate from the standard date of notice. As such, the lookback period shall

be based on the date of notice.

   C. Equitable Tolling

       Plaintiff insists that the Court should toll the “FLSA statute of limitations . . . until such

time that [Plaintiff is] able to send notice” because of the time required to rule on this motion could

“prejudice . . . actual or potential opt-in plaintiffs . . . .” (Pl. Br. at 18-19; Reply Br. at 9-10).

Defendants oppose, arguing that Plaintiff has not presented facts sufficient to permit the Court to

“exercise its discretion to order this equitable relief here.” (Def. Opp’n. at 15). Upon review of the

facts, statutory text, and governing precedent, the Court concludes that equitable tolling is not

appropriate in this particular case.

       “To qualify for equitable tolling, the plaintiff must establish that extraordinary

circumstances prevented [him] from filing [his] claim on time and that []he acted with reasonable




                                                  8
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 9 of 14




diligence throughout the period []he seeks to toll.” Parada v. Banco Indus. De Venezuela, C.A.,

753 F.3d 62, 71 (2d Cir. 2014) (internal quotation marks omitted); see also Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005) (“[A] litigant seeking equitable tolling bears the burden of establishing

two elements: (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.”). While the parties appear to assume that Plaintiff was diligent

and dispute only whether Plaintiff has presented “extraordinary circumstances” sufficient to

warrant tolling (see Pl. Br. at 18-19; Def. Opp’n. at 15-16; Reply Br. at 9-10), the Court does not

reach the issue of extraordinary circumstances because the parties misapply the standard.

       There is presently one plaintiff in this action, and “[t]he sole consequence of conditional

certification is the sending of court-approved written notice to employees, who in turn become

parties to a collective action only by filing written consent with the court.” Genesis Healthcare

Corp. v. Symczyk, 569 U.S. 66, 75 (2013) (internal citations omitted). Unlike class certification

under Rule 23, authorizing “conditional certification does not produce a class with an independent

legal status, or join additional parties to the action.” Id. As the Second Circuit noted recently in

discussing the different roles of 29 U.S.C. § 216(b) and Rule 23, the former is “a nonrepresentative

action.” Scott, 954 F.3d at 519. Here, Plaintiff’s application is not connected to his rights but,

rather, seeks to prevent “prejudice” to individuals who are not—and may never be—parties to this

action. This request for wholesale equitable tolling is denied. Should the potential opt-in plaintiffs

file consent forms and appear as parties in this action, the Court will consider any arguments that

those individuals have in support of equitably tolling their claims in due course.

   D. Production of Contact Information

       With respect to contacting the collective, Plaintiff seeks production of “names, titles,

compensation rates, last known mailing addresses, email addresses, all known telephone numbers,




                                                  9
        Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 10 of 14




dates of employment, and . . . social security numbers.” (Pl. Br. at 15). Defendants object only to

producing compensation rates, social security numbers, and telephone numbers. (Def. Opp’n at

20-22). Notably, Plaintiff limited his reply argument to social security and telephone numbers.

(Reply Br. at 10-11). The Court finds that Defendants shall produce telephone numbers, but shall

not be compelled to produce compensation rates or social security numbers.

        “Courts in this Circuit have held that disclosure of employee contact information is relevant

and appropriate in connection with conditional collective action certification.” Tate v. WJL

Equities Corp., No. 13-CV-8616, 2014 WL 2504507, at *2 (S.D.N.Y. June 3, 2014) (collecting

cases); see also Kicho Corp., 2020 WL 1900582, at *9 (same); Shi, 2020 WL 4586359, at *5

(same). Precedent bears out that “courts in this District commonly grant requests for the production

of names, mailing addresses, email addresses, telephone numbers, and dates of employment in

connection with conditional certification of a FLSA collective action.” Aguilo, 2020 WL 3545558,

at *10 (internal quotation marks and emphasis omitted).

        In contrast to the list of conventional contact information permitted, “[c]ourts are reluctant

. . . to authorize disclosure of private information, such as . . . social security numbers in the first

instance and without a showing that the information is necessary for the plaintiff to notify potential

opt-ins of the collective action.” Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 75 (E.D.N.Y. 2016)

(collecting cases). Plaintiff has made no such showing here. Instead, Plaintiff’s position stems from

speculation that since “a large percentage of consent forms are typically returned as undeliverable,

the only way to locate these employees” will be by performing “skip traces” on their social security

numbers. (Pl. Br. at 14 (emphasis added)). The Court is not persuaded that this information is

required for contacting potential opt-in plaintiffs and “agrees with [D]efendants that disclosure of

social security numbers raises unnecessary privacy concerns.” In re Penthouse Exec. Club Comp.




                                                  10
        Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 11 of 14




Litig., 2010 WL 4340255, at *5. Accordingly, Plaintiff’s request for production of social security

numbers is denied.

        The Court reaches a similar result with respect to Plaintiff’s request for production of

compensation rates. Plaintiff cites a single case, Alvarez v. Schnipper Rests. LLC, No. 16-CV-

5779, 2017 WL 6375793, *6 (S.D.N.Y. Dec. 11, 2017), in which the court granted production of

compensation rates (Reply Br. at 11). The court in that matter did not explain why compensation

rates were relevant to contacting potential opt-in plaintiffs. Alvarez, 2017 WL 6375793, at *6.

Rather, “while disclosure of compensation rates is relevant and appropriate as to plaintiffs who

have joined the suit, requiring disclosure . . . for all putative collective members . . . serves little

purpose” for providing notice. Lora v. To-Rise, LLC, No. 16-CV-3604, 2017 U.S. Dist. LEXIS

112644, at *57 (E.D.N.Y. July 18, 2017), adopted 2017 U.S. Dist. LEXIS 151164 (E.D.N.Y. Sept.

15, 2017). Since the Court concludes that compensation rates are not necessary for contacting

potential opt-in plaintiffs, and Plaintiff offers no argument to the contrary, the Court shall not direct

production of this information.

    E. Manner of Notice

        Defendants do not appear to oppose Plaintiff’s requests for: (1) an opt-in period of sixty

days; (2) notice via U.S. mail and e-mail; (3) a reminder notice halfway through the opt-in period;

or (4) posting notice at Defendants’ business locations. (See generally Def. Opp’n.). The Court

concludes, with one exception, that these requests are proper and align with precedent in this




                                                   11
        Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 12 of 14




Circuit. 3 The lone exception concerns posting notice at Defendants’ locations—while posting

notice is permissible, the Court will not permit Plaintiff’s counsel “to do unannounced spot checks

on each of the locations at any point throughout the of the opt-in period.” (Pl. Br. at 17-18). A

Declaration filed by Defendants stating that the notice has been posted at all times in an area

common to all employees throughout the entire period will suffice. See Castillo v. Perfume

Worldwide Inc., No. 17-CV-2972, 2018 WL 1581975, at *17 (E.D.N.Y. Mar. 30, 2018) (directing

defendants to file an “affidavit of compliance with the posting requirement”).

        The parties do, however, disagree with respect to whether notice may be sent via text

message. Courts allow notice by text “where the nature of the employer’s business facilitated a

high turnover rate among employees.” Park, 2019 WL 2205715, at *7 (internal quotation marks

omitted). Defendants argue that Plaintiff failed not only to show “high employee turnover,” but

that he failed to even argue the point. (Def. Opp’n. at 21-22). Plaintiff concedes the standard in

reply, but argues that text message notice is proper because tow-truck driving “is a dangerous job,

and one in which high turnover rates are the norm.” (Reply Br. at 10-11). Plaintiff submits news

articles discussing injury rates, insurers’ aversion to writing coverage for that industry, and—as of

2017—how an economist commented that market trends suggested “a significant tightening of the

driver market and acceleration of the driver shortage.” (Doc. 37-2, Reply Decl., Ex. L). Even if the

Court considers this hearsay evidence submitted for the first time on reply, nothing therein supports



3
 A sixty-day opt-in period is “consistent with FLSA practice.” Shi, 2020 WL 4586359, at *6 (internal
quotation marks omitted). Moreover, “given the reality of communications today, email notification is more
effective at notifying potential opt-in plaintiffs than mailed notice alone. For this reason, courts in this
District routinely allow notice and consent forms to be distributed by email.” Park v. FDM Grp. Inc., No.
16-CV-01520, 2019 WL 2205715, at *6 (S.D.N.Y. May 22, 2019) (internal quotation marks and citations
omitted). Courts likewise commonly permit plaintiffs to send a reminder notice before the opt-in period
ends, Chui, 2020 WL 3618892, at *12 (collecting cases), and despite a split among courts, see Park, 2019
WL 2205715, at *7, courts “routinely approve requests to post notice on employee bulletin boards and in
other common areas,” Pequero, 2020 WL 4016756, at *13 (internal quotation marks omitted).


                                                    12
        Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 13 of 14




Plaintiff’s claim that Defendants, or tow-truck driving in general, experience a high turnover rate

among employees. Notice via text will not be permitted.

   F. Content of Notice

       Finally, the parties disagree on the proper content of the notices and consent form.

(Compare Def. Opp’n. at 22-25, with Reply Br. at 8-9). The parties are directed, in light of the

rulings contained herein, to meet and confer regarding the content for the notices and consent form.

The parties shall, within 21 days of the date of this Memorandum Opinion and Order, file a joint

letter with the Court presenting the agreed upon notices and consent form or advising that the

parties were unable to reach an agreement. See In re Penthouse Exec. Club Comp. Litig., 2010 WL

4340255, at *5. In the event that the parties are unable to agree, the joint letter shall be no more

than three pages double-spaced explaining briefly the point(s) of disagreement. The Court will

then determine the content of the notices and consent form.

                                          CONCLUSION

       Based upon the foregoing, Plaintiff’s motion to conditionally certify a collective action

under 29 U.S.C. § 216(b) is GRANTED. The conditionally certified collective is defined as

individuals who worked as tow-truck drivers for R.J.T. Motorist Service, Inc.’s automotive

servicing, auto body repairs, and/or towing and road services within three years of the date notice

is transmitted. Plaintiff’s request for equitable tolling is denied. Defendants shall provide Plaintiff

with a computer-readable file containing the names, titles, last known mailing addresses, email

addresses, all known telephone numbers, and dates of employment of all potential opt-in plaintiffs

within fourteen (14) days of this Memorandum Opinion and Order. Notice shall be posted by

Defendants in an area common to all employees and shall be sent via first class mail and email,

with a reminder notice sent halfway through the sixty (60) day opt-in period. Defendants shall file




                                                  13
         Case 7:19-cv-01155-PMH Document 39 Filed 08/24/20 Page 14 of 14




a Declaration stating that the notice has been posted at all times in an area common to all employees

throughout the entire sixty (60) day opt-in period.

         The parties are directed to confer regarding the content of the notices and consent form in

accordance with the directive above.

         The Clerk of the Court is respectfully directed to terminate the pending motion sequence.

(Doc. 27).

                                                  SO ORDERED:

Dated:     New York, New York
           August 24, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 14
